Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

The following is an examiner’s statement of reasons for allowance: 
Claims 14, 17 and 43 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 17: the second magnetic member comprises a T core member and the first magnetic member comprises a U core member; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member;
Claims 18, 44 and 45 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 18: the second magnetic member comprises a T core member and the first magnetic member comprises a U core member; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member;
Claims 26, 30 and 47 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 26: the second magnetic member comprises a T core member and the first magnetic member comprises a U core member; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member;
Claims 27, 48 and 49 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 27: the second magnetic member comprises a T core member and the first magnetic member comprises a U core member; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member;
Claims 35, 40, 51 and 53 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 35: the second magnetic member comprises a T core member and the first magnetic member comprises a U core member; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member;
Claims 36, 52, 54 and 55 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 36: the second magnetic member comprises a T core member and the first magnetic member comprises a U core member; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member;
Claims 19-23 and 46 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 19: the first and second magnetic member comprises I core members; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member;
Claims 28, 29 and 50 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 28: the first and second magnetic member comprises I core members; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member; and 
Claims 37-39 and 56 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 37: the first and second magnetic member comprises I core members; and a build-up film material positioned between the first and second magnetic member and abutting the laminate member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892